The plaintiff in error, hereinafter called defendant, was convicted in the district court of Woods county of child desertion, and was sentenced to serve a term of one year in the state penitentiary.
The appeal is by transcript. An application was made to this court for an order requiring that the lower court furnish defendant with a transcript of the testimony taken, and this court on September 20, 1932, so ordered, since which time nothing further has been filed in this court. The record discloses no reason for interference by this court with the judgment.
The case is affirmed.